PER CURIAM
Defendant appeals her convictions in a trial to the court for possession of a controlled substance and tampering with physical evidence. The state concedes that we must reverse the convictions because the record does not contain a written waiver of defendant’s right to a jury trial. Or Const, Art I, § 11; ORS 136.001; State v. Taxon, 142 Or App 484, 920 P2d 567 (1996). We agree.
Defendant also argues that the trial court should have granted her motion for judgment of acquittal on the charge of tampering with physical evidence on the ground that there was insufficient evidence to justify a conviction. We conclude that the evidence was sufficient and that the trial court correctly denied the motion.
Reversed and remanded for new trial.